Title: Abigail Adams to John Adams, 29 September 1778
From: Adams, Abigail
To: Adams, John




Braintree, 29 September 1778


It is difficult my dearest Friend at the instant in which the Heart finds itself dissapointed of some darling hope, to avoid reflexions that however, our cooler reasons dissaproves. I know not whether the pleasure I had in hearing that you were in Health the 10 of last June, was eaquel to the pain I endured in not receiving one Single line from you by the vessel which arrived last week from Nants in a passage of fourty days on board of which came a French Gentleman passenger from whom my Friends have kindly collected the state of your Health. If there had not been publick dispatches on board
It is painfull to me to tell you that I have never received a line from you since those which were dated in April, tho I have reason to think you have received several Letters from me. I will not suggest an Idea that you have not wrote, or entertain a suspicion that distance, length of time, change of climate or any other cause could render you less mindfull of your country, less thoughtfull of your Friends or less solicitious for the welfare of your family, since so many hazardous circumstances may have arrisen and deprived me of the repeated testimonies of your affection. I dare aver that the Sea can witness for you that you have not been unmindfull of your Friends. Four vessels bound from Bordeaux to Boston have fallen into the hands of the Enemy. I must suppose I have lost letters on board of them. If I had realized before you left me that the intercourse between us would have been so hazardous, I fear my magninimnity would have faill’d me. Expectation has so long and so often been combatted by dissapointment that I feel myself unhappy, my Spirits which were naturally cheerfull are depressed and the enjoyments of life are growing very insiped to me.
I view myself in a situation by no mean to be envied. I wish for an Education for my children. 
Our publick affairs which looked so promiseing and so likely to meet with Success have been remarkabley frownd upon in an expedition against the enchanted Island. Neither spirit or conduct were wanting. Every one appeard zealous in the cause and determined by a vigirous effort to crush the vipers who had all collected together into a fort and gave up their cause as desperate. Count de Estang with his Fleet were to cooperate with our Army. How appeard of with his Fleet. The Count went out to attack him. A most uncommon storm arose, shatterd the Fleet to such a degree that it was not thought prudent to tarry. This at one stroke put an end to the opperations upon the Island, and our troops returnd mortified enough you may be sure. A small engagement ensued by an attack upon our troops in which they discoverd what they would have done had they been assisted—but I forbear being minute as you will from News papers and other ways collect better accounts than I can give you. The French Fleet now lie in the Harbour of Boston. The daily supplies which we are obliged to afford them enhances the price of every article of life scarce before but now almost incredibley so. We have had a most uncommon hot and dry season. The months of July and August were the hottest ever known here and have cut of our corn, our potatoes and every other article. The cry for Bread is such as I never heard before. Rye 10 dollors a Bushel, Barly 6, corn not to be had, not one Barrel of cider will be made upon this place this year. The fruit is intirely cut of nor will there be one . Flower 50 Dollors per hundred. Whilst Scarcity and want threatens us on one hand, the pestilence is rageing on the other. The Dyssentery is as mortal as it was 3 years ago and prevails in the Neighbouring Towns, it has not yet been so mortal in this. All things look gloomy and melancholy arround me.
As to my own affairs you may recollect the sum you left with me was between 11 and 12 hundred dollors 7 of which I placed in the publick funds, there was a debt due to the clerk of the court which amounted to 50 dollors which I discharged and another to the Black Smith amounting to 55. My Rate Bill amounted to 49 pounds, and the continental Rate to 15, the ministerial Rate raised by contribution. These sums with the payment of my winter Labourers left me destitute enough but I struggled along hoping to receive some assistance from you in the articles sent for, but never having received any thing I must suppose that I have been unfortunate enough to loose them. I can receive four pounds Lawfull money here for one pound Sterling paid in France. I have therefore run the venture to draw upon you for 50 pounds Sterling payable to my Cousin Smith which order suppose you will receive with this Letter. I have taken this method in preference to borrowing a sum which would subject me to the payment of Interest, and perhaps I might be calld upon for it when it would not be in my power to discharge it. You will keep in mind my dear sir that you may not think me lavish that the 2 hundred Lawfull is not eaquel to what 2 hundred old tenor once was. Those who purchase with hard money give for every necessary of life more than double what it formerly sold for.
I shall if I can have patience to coppy send Duplicates of this Letter. I enclose to you some papers and the kind remembrance of all your Friends.
